Title: William Loughton Smith to Tobias Lear, 19 February 1791
From: Smith, William Loughton
To: Lear, Tobias



Dr Sir
Philada feby 19th [17]91

As the Revenue Bill now under consideration contemplates a Supervisor of the Revenue in each State, I beg to recommend to the President Mr Daniel Stevens, as a very proper person for that Office. He is the gentleman whom I formerly recommended as Marshall of the District & as my Letter on that occasion enumeratd the qualifications & pretensions of that gentleman I will not here repeat them, only observing that I firmly beleive He will be fully competent to the Duties required by the Law & that he will execute the office with honor & integrity & in a manner satisfactory to the Citizens of So. Cara.
For the subordinate offices of Inspectors, Mr Peter Bounetheau, Mr Edward Trenot & Col. John Mitchell appear duly qualified & have applied to me on the subject. I am Dr Sir with esteem Your ob. Sert

Wm Smith

